TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00123-CV

Hector Zuniga, Appellant

v.

Lithia CSA, Inc. d/b/a All American Chevrolet of San Angelo and Lithia Motors, Inc.,
Appellees




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
NO. D100383C-1, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING 


M E M O R A N D U M   O P I N I O N

 
	Appellant Hector Zuniga, acting pro se, filed his notice of appeal on March 1, 2012.
On August 29, 2012, the clerk of this Court notified appellant that his brief was overdue and that
his appeal was subject to dismissal for want of prosecution unless he filed his brief or responded
to this notice by September 10, 2012.  To date, appellant has not responded to this Court's notice.
Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).

					__________________________________________
					Jeff Rose, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Prosecution
Filed:   October 4, 2012